Title: To Thomas Jefferson from Jean Antoine Houden, 12 November 1787
From: Houdon, Jean Antoine
To: Jefferson, Thomas



Ce 12 9bre. 1787

Mr. Houdon a L’honneur de prevenir Monsieur de Jefferson que Le Buste de Mr. Le Mis. de La fayette sera emballé cette Semaine. II a celuy de Luy envoyer aussi L’adresse de L’emballeur afin que Monsieur de Jefferson puisse Luy faire passer Les instructions pour L’adresse et la destination de ce Buste.
Mr. de Lorme, Emballeur, en Sa Maison, Rue de grenelle St. Honoré, vis à vis La Rue des deux Ecus.
